Exhibit 10.2







FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

(THE HARVEST GROUP, LLC)







This First Amendment to Purchase and Sale Agreement is entered into effective
the 14th day of December, 2007, by and among Barry Ray Salsbury, Brian Carl
Albrecht, Shell Sibley, Carolyn Monica Greer, and Willie Willard Powell
(collectively, “Seller”), The Harvest Group, LLC (“Company”), and Saratoga
Resources, Inc. (“Saratoga” or “Buyer”).




WHEREAS, Seller, Company and Saratoga are parties to that certain Purchase and
Sale Agreement (the “PSA”), dated October 24, 2007; and




WHEREAS, the parties desire to amend the PSA.




NOW THEREFORE, the parties hereby agree as follows:




1.

Unless otherwise indicated or defined herein, capitalized terms not defined
herein shall have the meanings attributed to them in the PSA.




2.

The PSA is hereby amended in all relevant places so that all milestones and
deadlines contemplated thereby are amended consistent with the attached closing
calendar.




3.

The Closing shall occur on January 21, 2008, unless further extended by mutual
agreement of the parties.




4.

Section 2.02 of the PSA is amended to reflect that Saratoga shall have the
option, at Closing, to pay Seller cash, in the amount of ninety (90%) percent of
the Non-Cash Amount, in lieu of the Non-Cash Amount.  Saratoga shall make a good
faith effort to raise the capital necessary to exercise said option.




5.

Saratoga shall provide Seller with an update, at least weekly, as to its
progress in raising the capital necessary to consummate the transactions
contemplated by the PSA and to exercise the option described in paragraph 4
herein.




6.

In connection with the foregoing and only in connection with the foregoing, the
PSA is hereby amended, but in all other respects all of the terms and conditions
of the PSA remain unaffected.




7.

This First Amendment to Purchase and Sale Agreement may be executed in several
counterparts and if executed shall constitute the agreement, binding upon all
the parties hereto, notwithstanding all the parties are not signatories to the
original and same counterparts.




8.

This First Amendment to Purchase and Sale Agreement shall be effective December
12, 2007 for all purposes.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




















1







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this First Amendment to Purchase
and Sale Agreement effective as of the date hereinabove set forth.







SARATOGA RESOURCES, INC.







By:  /s/ Thomas F. Cooke

Name:  Thomas F. Cooke

Title:  Chief Executive Officer







THE HARVEST GROUP, LLC







By:  /s/ Barry Ray Salsbury

Name:  Barry Ray Salsbury

Title:  President







/s/ Barry Ray Salsbury

BARRY RAY SALSBURY







/s/ Brian Carl Albrecht

BRIAN CARL ALBRECHT







/s/ Shell Sibley

SHELL SIBLEY







/s/ Carolyn Monica Greer

CAROLYN MONICA GREER







/s/ Willie Willard Powell

WILLIE WILLARD POWELL








2





